PER CURIAM:
Zeenia Satti appeals the district court’s order dismissing without prejudice her 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the *247district court. See Satti v. Simenson, No. CA-05-882 (E.D.Va. Sept. 1, 2005). Furthermore, we deny the five motions, filed in the district court after Satti noted her appeal, that were transferred to this court, as well as the motion filed in this court in which she asked that records of her safety deposit box be frozen. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED